EXHIBIT 99.6 SECTION 1350 CERTIFICATIONS Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350 of chapter 63 of title 18 of the United States Code), the undersigned officer of Neptune Technologies& Bioressources Inc. (the “Company”), hereby certifies, to such officer’s knowledge, that: This annual report on Form 40-F for the year ended February28, 2015 (the “Report”) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, and information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Jim Hamilton Jim Hamilton Principal Executive Officer May 27, 2015 SECTION 1350 CERTIFICATIONS Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350 of chapter 63 of title 18 of the United States Code), the undersigned officer of Neptune Technologies& Bioressources Inc. (the “Company”), hereby certifies, to such officer’s knowledge, that: This annual report on Form 40-F for the year ended February28, 2015 (the “Report”) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, and information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Jim Hamilton Jim Hamilton Principal Financial Officer May 27, 2015
